Case: 19-30088   Doc# 1894   Filed: 05/07/19   Entered: 05/07/19 14:31:00   Page 1 of
                                          4
I declare under penalty perjury that the information provided in this notice is true and correct to the best
of my know1P.!l�'l'l'l'l'l'M:l.l�1ef.



        ree/Tra sf' 6'eDh� Signatory
Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both.
18 U.S.C. §§ 152 & 3571.

As set forth in the attached evidence of transfer of claim (Proof of Claim# 2716), Transferor has waived
to the fullest extent permitted by law any notice or right to receive notice of a hearing under Fed. R.
Bankr. P. 3001(e).

                                  DEADLINE TO OBJECT TO TRANSFER

The alleged Transferor of the claim is hereby notified that objections must be filed with the court within
twenty-one (21) days of the mailing of this notice. If no objection is timely received by the court, the
transferee will be substituted as the claimant without further order of the court.




                                                     13
Case: 19-30088        Doc# 1894       Filed: 05/07/19       Entered: 05/07/19 14:31:00           Page 2 of
                                                   4
TO:              United States Bankruptcy Court
                 for the Northern District of California
                 (San Francisco Division)

AND TO:          PG&E Corporation and Pacific Gas and Electric Company (jointly administered)
("Debtor")
                 Case No. 19-30088 (DJM)

Claim #: 2716

Universal North America Insurance Company, its successors and assigns ("Seller"), for good and
valuable consideration the receipt and sufficiency of which is hereby acknowledged, does hereby
unconditionally and irrevocably sell, transfer and assign unto: Centerbridge Special Credit Partners 111,
L.P. its successors and assigns ("Buyer"), twenty percent (20%) of its rights, title and interest in and to the
claim of Seller, which is in the principal amount of $28,600,000.00, including all rights: (a) of reclamation
and all priority claims, and any cure payments made on account of Seller in the bankruptcy case; (b) to
any proof(s) of claim filed; (c) in and to any secured claim, collateral or any liens held by Seller; (d) to vote
on any question relating to the Claim in the bankruptcy case; and (e) to any amounts listed on the
Debtor's schedules ("Claim") against the Debtor in the United States Bankruptcy Court, or any other court
with jurisdiction over the bankruptcy proceedings of the Debtor.

Seller hereby waives any objection to the transfer of the Claim to Buyer on the books and records of the
Debtor and the Bankruptcy Court, and hereby waives to the fullest extent permitted by law any notice or
right to a hearing as may be imposed by Rule 3001 of the Federal Rules of Bankruptcy Procedure, the
Bankruptcy Code, applicable local bankruptcy rules or applicable law. Seller acknowledges, understands
and agrees, and hereby stipulates that an order of the Bankruptcy Court may be entered without further
notice to Seller transferring to Buyer the Claim and recognizing Buyer as the sole owner and holder of the
Claim.

Buyer does not assume and shall not be responsible for any obligations of liabilities of Seller related to or
in connection with the Claim or the Case. You are hereby directed to make all future payments and
distributions free and clear of all setoffs and deductions, and to give all notices and other communications,
in respect of the Claim to Buyer.

IN WITNESS WHEREOF, the undersigned has duly executed this Evidence of Transfer of Claim by its duly
authorized representative as of April 23, 2019.



 UNIVERSAL NORTH AMERICA INSURANCE                         CENTERBRIDGE SPECIAL CREDIT PARTNERS
 COMPANY                                                   Ill, L.P.




                                                           By: _____________
                                                           Name:
                                                           Title:




                                                       14
Case: 19-30088         Doc# 1894        Filed: 05/07/19        Entered: 05/07/19 14:31:00            Page 3 of
                                                     4
TO:              United States Bankruptcy Court
                 for the Northern District of California
                 (San Francisco Division)

AND TO:          PG&E Corporation and Pacific Gas and Electric Company Uointly administered)
("Debtor")
                 Case No. 19-30088 (DJM)

Claim #: 2716

Universal North America Insurance Company, its successors and assigns ("Seller"), for good and
valuable consideration the receipt and sufficiency of which is hereby acknowledged, does hereby
unconditionally and irrevocably sell, transfer and assign unto: Centerbridge Special Credit Partners Ill,
L.P. its successors and assigns ("Buyer"), twenty percent (20%) of its rights, title and interest in and to the
claim of Seller, which is in the principal amount of $28,600,000.00, including all rights: (a) of reclamation
and all priority claims, and any cure payments made on account of Seller in the bankruptcy case; (b) to
any proof(s) of claim filed; (c) in and to any secured claim, collateral or any liens held by Seller; (d) to vot
on any question relating to the Claim in the bankruptcy case; and (e) to any amounts listed on the
Debtor's schedules ("Claim") against the Debtor in the United States Bankruptcy Court, or any other court
with jurisdiction over the bankruptcy proceedings of the Debtor.

Seller hereby waives any objection to the transfer of the Claim to Buyer on the books and records of the
Debtor and the Bankruptcy Court, and hereby waives to the fullest extent permitted by law any notice or
right to a hearing as may be imposed by Rule 3001 of the Federal Rules of Bankruptcy Procedure, the
Bankruptcy Code, applicable local bankruptcy rules or applicable law. Seller acknowledges, understands
and agrees, and hereby stipulates that an order of the Bankruptcy Court may be entered without further
notice to Seller transferring to Buyer the Claim and recognizing Buyer as the sole owner and holder of the
Claim.

Buyer does not assume and shall not be responsible for any obligations of liabilities of Seller related to or
in connection with the Claim or the Case. You are hereby directed to make all future payments and
distributions free and clear of all setoffs and deductions, and to give all notices and other communications,
in respect of the Claim to Buyer.

IN WITNESS WHEREOF, the undersigned has duly executed this Evidence of Transfer of Claim by its
duly authorized representative as of April 23, 2019.


 UNIVERSAL NORTH AMERICA INSURANCE                         CENTERBRIDGE SPECIAL CREDIT PARTNERS ,/
 COMPANY                                                   Ill, L.P.




 By: ______________
 Name:
 Title:                                                               Aleksandra Markovic
                                                                      Authorized Signatory


                                                       14
Case: 19-30088        Doc# 1894        Filed: 05/07/19       Entered: 05/07/19 14:31:00            Page 4 of
                                                    4
